DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 1/15/2022 has been considered and is included in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first groove and a second groove on the second part, as listed in claim 14 dependent upon claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
In paragraphs [0049] and [0050], “fishing lure 90” should be changed to ---fishing lure 84---.
In paragraph [0050], lines 1-2, “fishing tackle casting device may use in conjunction” should be changed to ---fishing tackle casting device may be used in conjunction---.
In paragraph [0053], line 8, “first receiving section 38” should be changed to ---first receiving section 36---. 
Appropriate correction is required.
Claim Objections
Claims 1, 13, 16, and 17 are objected to because of the following informalities:  
In claim 1, line 21, “said fishing pole configured” should be changed to ---said fishing pole is configured---.
In claim 1, line 22, “said trigger mechanism configured” should be changed to ---said trigger mechanism is configured---.
In claim 1, line 24, “said first grove” should be changed to ---said first groove---.
In claim 13, line 3, “trigger support mechanism” should be changed to ---said trigger support mechanism---.
In claim 16, line 2, “steps of::” should be changed to ---steps of:---.
In claim 17, lines 4-6 and lines 8-10 refers to the limitation “wherein said first section is placed in said first receiving section and said third section is placed in said second receiving section”. The second mention of the limitation should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10 of claim 1, it is unclear whether the limitation “a first groove” is a separate, additional first groove, or is the same first groove as recited in lines 5-6. For examination purposes, the phrase will be read as the first groove.
In line 16 of claim 1, it is unclear whether the limitation “a fishing lure” is a separate, additional fishing lure, or is the same fishing lure as recited in lines 1-2. For examination purposes, the phrase will be read as the fishing lure.
Claim 2 recites the limitation “said third section angles inwardly” in lines 8-9. It is unclear what direction “inwardly” is referencing.
Claim 2 recites the limitations “said first section is longer and parallel to said second section” and “said second section is connected between and perpendicularly to said first section”. It is unclear what the configuration is between sections since the second section cannot meet both of these limitations. The combination of limitations appears to be misrepresentative of the disclosed invention.    
Claim 3 recites the limitation “a first spring receiving section at said first receiving section” in lines 2-3. It is unclear how the sections are related positionally. 
Claim 4 recites the limitation "said inner side of said second part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In line 5 of claim 8, it is unclear whether the limitation “a line reel” is a separate, additional line reel, or is the same line reel as recited in line 4. For examination purposes, the phrase will be read as the line reel. 
In line 6 of claim 8, it is unclear whether the limitation “a fishing lure” is a separate, additional fishing lure, or is the same fishing lure as recited in line 1. For examination purposes, the phrase will be read as the fishing lure.
Claim 9 recites the limitation “said third section angles inwardly” in line 8. It is unclear what direction “inwardly” is referencing.
Claim 9 recites the limitations “said first section is longer and parallel to said second section” and “said second section is connected between and perpendicularly to said first section”. It is unclear what the configuration is between sections since the second section cannot meet both of these limitations. The combination of limitations appears to be misrepresentative of the disclosed invention.
Claim 9 recites the limitation “a third section” in line 5. It is unclear whether the limitation “a third section” is a separate, additional third section, or is the same third section as recited in line 2. For examination purposes, the phrase will be read as said third section. 
Claim 10 recites the limitation “a first spring receiving section at said first receiving section” in lines 2-3. It is unclear how the sections are related positionally.
Claim 13 recites the limitation “an extended member” in line 2. It is unclear whether the limitation “an extended member” is a separate, additional extended member, or is the same extended member as recited in lines 17-18 of claim 8. For examination purposes, the phrase will be read as said extended member.
Claim 14 recites the limitation "said second groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “said second groove provided at a wall of said section part”. It is unclear what the configuration is since the specification discloses that a first part has a first groove and a second part has a second groove. Both the first groove and second groove on the second part appears to be misrepresentative of the disclosed invention.    
Claim 15 depends inappropriately upon itself. As a dependent claim, it is unclear which claim dependence is relied upon by applicant for claim 15. For examination purposes, claim 15 will be examined as if claim 15 depends upon claim 8.
Claim 17 recites the limitations “said first section is longer and parallel to said second section” and “said second section is connected between and perpendicularly to said first section”. It is unclear what the configuration is between sections since the second section cannot meet both of these limitations. The combination of limitations appears to be misrepresentative of the disclosed invention.
In line 5 of claim 17, it is unclear whether the limitation “a first receiving section” is a separate, additional first receiving section, or is the same first receiving section as recited in lines 4-5 of claim 16. For examination purposes, the phrase will be read as the first receiving section.
In line 6 of claim 17, it is unclear whether the limitation “a second receiving section” is a separate, additional second receiving section, or is the same second receiving section as recited in line 5 of claim 16. For examination purposes, the phrase will be read as the second receiving section.
Claims 5-7, 11-12, and 18 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe (US 7698851) in view of Moss et al. (US 2006/0162230).
Regarding claim 1, Donohoe discloses a fishing tackle casting device (220) for casting a fishing lure (68), said fishing tackle casting device comprising: a housing (220) comprising a first part ((221) with (235)) and a second part (270), wherein an inner side (facing upwards) of said first part ((221) with (235)) comprises a first receiving section (right side of Fig. 17B), a second receiving section (left side of Fig. 17B), and a first groove (266); and a trigger mechanism ((286), (233)) comprising a rod (233), wherein said rod (233) rests in said first receiving section (right side of Fig. 17B) such that a portion of said rod (233) passes through a first groove (266), wherein said first part ((221) with (235)) and said second part (270) connect and said housing (220) mounts to a fishing rod (50) (Fig. 1, 4-5, 17A, col. 13, lines 27-29), wherein said fishing rod (50) comprises: a fishing pole (52); and a line reel (55) mounted to said fishing rod (50), wherein said line reel (55) comprises a line (59) having a fishing lure (68) at one end, wherein said fishing lure (68) locks to said rod (fishing lure (68) locks to said rod (233) through bait launcher plate (150)) through said first groove (266) causing said fishing pole (52) to bend and store energy (the collection of the line and fishing lure from the line reel underneath the fishing pole to above the fishing pole, the fishing lure held in place, would cause the fishing pole to bend while energy is stored by the holding of the fishing lure), and wherein said fishing pole (52) configured for directing to a targeted area and said trigger mechanism ((286), (233)) configured for actuation to release said fishing lure (68) from said rod (233) through said first groove (266), thereby releasing the tension at the bent fishing pole (52) for sending said fishing lure (68) and line (59) to the targeted area (col. 17, lines 12-30). 
Donohoe does not explicitly disclose wherein the trigger mechanism comprises a U-shaped rod.
Moss et al. teaches wherein the trigger mechanism comprises a U-shaped rod (184). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe to modify the rod shape to be U-shaped as is taught by Moss et al. in order to provide a more complimentary configuration and to help stabilize prior to release (Moss et al.: paragraph [0037]).
Regarding claim 2, Donohoe as modified by Moss et al. teaches (references to Moss et al.) wherein said U-shaped rod (184) comprises a first section (See annotated Fig. 2b below), a second section (See annotated Fig. 2b below) and a third section (See annotated Fig. 2b below), wherein said first section is longer and parallel to said second section, wherein said first section is placed in said first receiving section and said third section is placed in said second receiving section, wherein said second section is connected between and perpendicularly to said first section and said third section, and wherein said third section angles inwardly for preventing said fishing lure from slipping off accidentally or from getting released early (As best understood with respect to the 112(b) rejections stated above, the first section and third section are roughly parallel, so that with the inwardly angle of the third section, the first section and third section are only close to parallel in direction). Please also note that Donohoe at col. 13, lines 43-45 discloses that a rod is preferably angled.  

    PNG
    media_image1.png
    223
    392
    media_image1.png
    Greyscale

Annotated Fig. 2b of Moss et al.
Regarding claim 7, Donohoe as modified by Moss et al. teaches (references to Donohoe) wherein said second part further comprises a second groove (303) configured in alignment with said first groove (266) when said second part (270) connects to said first part ((221) with (235)). 
Regarding claim 8, Donohoe discloses a fishing rod (50) for casting a fishing lure (68), said fishing rod comprising: a fishing pole (52); a line reel (55) mounted to said fishing pole (52) (see Fig. 1); a line (59) drawn from a line reel (55) and along said fishing pole (52), wherein said line (59) comprises a fishing lure (68); and said fishing rod (50) further comprising a fishing tackle casting device (220), said fishing tackle casting device (220) comprising: a first part ((221) with (235)) and a second part (270), wherein said first part ((221) with (235)) mounts to said fishing pole (52) (see Fig. 17A), wherein an inner side of said second part (270) comprises a first receiving section (upper side of Fig. 17C), a second receiving section (lower side of Fig. 17C), and a first groove (303); a trigger mechanism ((286), (233)) comprising a rod (233), said rod placed in said first receiving section and said second receiving section such that said rod passes through said first groove (rod (233) runs passes through first groove (303) in to the first receiving section and second receiving section of the second part); and a trigger support mechanism (150) comprising an extended member mounted to said rod (233), wherein said extended member comprises a separate rod ((166), a thin straight rigid piece of material) having a neck portion (elongated portion of (166)), wherein said fishing lure (68) secures to said rod (233) through said first groove (303), causing said fishing pole to bend and store energy (the collection of the line and fishing lure from the line reel underneath the fishing pole to above the fishing pole, the fishing lure held in place, would cause the fishing pole to bend while energy is stored by the holding of the fishing lure), and said line (59) secures to said neck portion (elongated portion of (166)) of said trigger support mechanism (150) for holding tension on said fishing lure (68) and locking said fishing lure (68) in a fixed position (lure (68) fixed on (150)), said fishing pole (52) configured for directing at a targeted area and said trigger mechanism ((286), (233)) configured for actuation to release said fishing lure (68) from said rod (233) through said first groove (303) such that tension caused by bending of said fishing pole releases, thereby causing said fishing lure and said line to travel to the targeted area (col. 17, lines 12-30), and wherein said neck portion ensures that the tension on said line releases and synchronizes the release of said fishing lure upon casting said fishing lure (col. 17, lines 36-29).      
Donohoe does not explicitly disclose wherein the trigger mechanism comprises a U-shaped rod.
Moss et al. teaches wherein the trigger mechanism comprises a U-shaped rod (184). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe to modify the rod shape to be U-shaped as is taught by Moss et al. in order to provide a more complimentary configuration and to help stabilize prior to release (Moss et al.: paragraph [0037]).
Regarding claim 9, Donohoe as modified by Moss et al. teaches (references to Moss et al.) wherein said U-shaped rod (184) comprises a first section (See annotated Fig. 2b above), a second section (See annotated Fig. 2b above) and a third section (See annotated Fig. 2b above), wherein said first section is longer and parallel to said second section, wherein said first section is placed in said first receiving section and a third section is placed in said second receiving section, wherein said second section connects between and perpendicularly to said first section and said third section, and wherein said third section angles inwardly for preventing said fishing lure from slipping off accidentally or from getting released early (As best understood with respect to the 112(b) rejections stated above, the first section and third section are roughly parallel, so that with the inwardly angle of the third section, the first section and third section are only close to parallel in direction). Please also note that Donohoe at col. 13, lines 43-45 discloses that a rod is preferably angled.
Regarding claim 13, Donohoe as modified by Moss et al. teaches (references to Donohoe) wherein said second part (270) further comprises a cavity (area underneath cover of (270)) for receiving an extended member (166) of trigger support mechanism (150), said extended member configurable for moving within said cavity upon actuating said trigger mechanism (upon actuation, (166) moves up (233) and is released).
Regarding claim 14, Donohoe as modified by Moss et al. teaches (reference to Donohoe) wherein said separate rod (166) draws through said second groove (266) provided at a wall of said second part, and wherein said separate rod (166) comprises a head portion adjacent to said neck portion (As best understood with respect to the 112(b) rejection above, there is a groove (266) on the first part and a groove (303) on the second part, both grooves allow for the separate rod (166) to move through the groove, with a head portion (end of (166) adjacent to said neck portion (extended length of (166))).  
Regarding claim 15, Donohoe as modified by Moss et al. teaches (references to Donohoe) wherein said neck portion (extended length of (166) of said rod (166) comprises a tapered or rounded segment (neck area of (166) is tapered towards the head) having an angle to control the speed and synchronize the release of said fishing lure from said fishing tackle casting device (any angle of (150) would provide a speed control since the angle would identify a point where the (150) along with the lure (68) would be released). 
Regarding claim 16, Donohoe discloses a method of casting a fishing lure (68), the method comprising steps of: providing a housing (220) having a first part ((221) with (235)) and a second part (270), an inner side (facing upwards) of said first part ((221) with (235)) having a first receiving section (upper side of Fig. 17B), a second receiving section (lower side of Fig. 17B), and a first groove (266); providing a trigger mechanism ((286), (233)) comprising a rod (233), said rod (233) configured in said first receiving section (upper side of Fig. 17B) and said second receiving section (lower side of Fig. 17B) configured such that said rod (233) passes through said first groove (266); mounting said housing (220) at a side of said fishing rod (50), said fishing rod (50) comprising a fishing pole (52), a line reel (55) mounted to said fishing rod (50) and a line reel (55) comprising a line (59), said line (59) comprising a fishing lure (68); locking said fishing lure (68) to said rod (233) through said first groove (266) thereby causing said fishing pole (52) to bend and store energy (the collection of the line and fishing lure from the line reel underneath the fishing pole to above the fishing pole, the fishing lure held in place, would cause the fishing pole to bend while energy is stored by the holding of the fishing lure); and casting said fishing lure (68) by directing said fishing pole (52) at a targeted area and actuating said trigger mechanism ((286), (233)) to release said fishing lure (68) from said rod (50) through said first groove (266), thereby causing tension release at the bent fishing pole (52) for making said fishing lure (68) and said line (59) travel to the targeted area (col. 17, lines 12-30). 
Donohoe does not explicitly disclose wherein the trigger mechanism comprises a U-shaped rod.
Moss et al. teaches wherein the trigger mechanism comprises a U-shaped rod (184). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe to modify the rod shape to be U-shaped as is taught by Moss et al. in order to provide a more complimentary configuration and to help stabilize prior to release (Moss et al.: paragraph [0037]).
Regarding claim 17, Donohoe as modified by Moss et al. teaches (references to Moss et al.) the method further comprising placing said U-shaped rod (184) comprising a first section (See annotated Fig. 2b below), a second section (See annotated Fig. 2b below) and a third section (See annotated Fig. 2b below), wherein said first section is longer and parallel to said second section, wherein said first section is placed in a first receiving section and said third section is placed in a second receiving section, wherein said second section is connected between and perpendicularly to said first section and said third section, and wherein said first section is placed in said first receiving section and said third section is placed in said second receiving section (As best understood with respect to the 112(b) rejections stated above, the first section and third section are roughly parallel (see Fig. 2b of Moss), and placed in the first receiving section (Donohoe: upper side of Fig. 17B) and second receiving section (Donohoe: lower side of Fig. 17B), respectively).
Regarding claim 19, Donohoe as modified by Moss et al. teaches (references to Donohoe) a method further comprises providing a plurality of connectors ((246), (247)) at said first part ((221) with (235)) for mounting said housing (220) to said fishing rod (50).
Regarding claim 20, Donohoe as modified by Moss et al. teaches (references to Donohoe) the method further comprises providing a trigger support mechanism (150) mounted to said trigger mechanism ((286), (233)) to control speed of release of said fishing lure (68) when a fisherman actuates said trigger mechanism ((286), (233)) to cast said fishing lure (68) (any angle of (150) would provide a speed control since the angle would identify a point where (150) along with the lure (68) would be released).
Claims 3-5, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe (US 7698851) in view of Moss et al. (US 2006/0162230) and further in view of Miller (US 4845880).
Regarding claim 3, Donohoe as modified by Moss et al. does not explicitly teach wherein said inner side of said first part further comprises a first spring receiving section at said first receiving section. 
Miller teaches an inner side of said first part (30) further comprises a first spring receiving section (see Fig. 3) at said first receiving section (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe modified by Moss et al. with a spring receiving section as taught by Miller in order to provide a space to help bias the trigger mechanism (Miller: col. 5, lines 9-14).
Regarding claim 4, Donohoe as modified by Moss et al. and Miller teach (references to Miller) wherein said inner side of said second part comprises a second spring receiving section in alignment with said first spring receiving section (see Fig. 3, other portion of inner side of (30)). 
Regarding claim 5, Donohoe as modified by Moss et al. and Miller teach (references to Miller) a fishing tackle casting device further comprises a spring (65) mounted to said first section of said rod (Fig. 3) and received at said first spring receiving section and said second spring receiving section (inner sides of (30)), wherein said spring facilitates operation of said trigger mechanism for locking and releasing said fishing lure to said U-shaped rod (col. 5, lines 9-14). 
Regarding claim 10, Donohoe as modified by Moss et al. does not explicitly teach wherein said inner side of said second part comprises a first spring receiving section at said first receiving section. 
Miller teaches an inner side of said second part (30) comprising a first spring receiving section (see Fig. 3) at said first receiving section (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing rod of Donohoe modified by Moss et al. with a spring receiving section as taught by Miller in order to provide a space to help bias the trigger mechanism (Miller: col. 5, lines 9-14).
Regarding claim 11, Donohoe as modified by Moss et al. and Miller teach (references to Miller) a fishing rod further comprises a spring (65) mounted to said first section of said rod (Fig. 3) and received at said first spring receiving section (inner side of (30)).
Regarding claim 18, Donohoe as modified by Moss et al. does not explicitly teach the method further comprises providing a spring at said first section of said U-shaped rod for operating said trigger mechanism.
Miller teaches a method further comprising providing a spring (65) at said first section of said rod (Fig. 3) for operating said trigger mechanism (col. 5, lines 9-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donohoe modified by Moss et al. to include a spring as taught by Miller in order to help bias the trigger mechanism (Miller: col. 5, lines 9-14).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe (US 7698851) in view of Moss et al. (US 2006/0162230) and further in view of Davis (US 1376260).
Regarding claim 6, Donohoe as modified by Moss et al. teaches said first part further comprises a plurality of connectors ((246), (247)) for mounting said fishing tackle casting device to said fishing rod. 
Donohoe as modified by Moss et al. does not explicitly teach wherein said second part further comprises the plurality of connectors.
Davis teaches a plurality of connectors (a first (11) and second (14) clip) for mounting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe modified by Moss et al. with a second part further comprising a plurality of connectors for mounting said fishing tackle casting device to said fishing rod as taught by Davis in order to maintain the fishing tackle casting device to the rod.  
Regarding claim 12, Donohoe as modified by Moss et al. teaches said first part further comprises a plurality of connectors ((246), (247)) for mounting said fishing tackle casting device to said fishing rod. 
Donohoe as modified by Moss et al. does not explicitly teach wherein said second part further comprises the plurality of connectors.
Davis teaches a plurality of connectors (a first (11) and second (14) clip) for mounting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing tackle casting device of Donohoe modified by Moss et al. with a second part further comprising a plurality of connectors for mounting said fishing tackle casting device to said fishing rod as taught by Davis in order to maintain the fishing tackle casting device to the rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Proudfit (US 2065153), Walter (US 2709315), Keck (US 2817178), Fefelov (US 3001316), Hisler (US 561611), Shen et al. (US 2005/0166443), Essafi (US 2017/0086437), Korbachkov (RU 2020816), Heyer et al. (WO 2007040486), Essafi (CA 2943092), and Han (Wo 2018151502) teach fishing tackle casting devices and related products.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643